Exhibit 10.2

 

SUPERGEN, INC.

 

 

4140 Dublin Road, Suite 200
Dublin, California  94568

 

 

COMMON STOCK PURCHASE AGREEMENT

 

 

August 31, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 Authorization and Agreement to Purchase and Sell Securities 

 

 

 

 

 

1.1

 

Sale of Shares

 

1.2

 

Authorization

 

 

 

 

 

SECTION 2 Closing Date; Delivery

 

 

 

 

 

2.1

 

Closing

 

2.2

 

Delivery

 

 

 

 

 

SECTION 3 Representations and Warranties of the Company

 

 

 

 

 

3.1

 

Organization; Standing and Power; Qualification

 

3.2

 

Capitalization

 

3.3

 

Authorization; No Conflicts; Approvals

 

3.4

 

SEC Documents; Absence of Undisclosed Liabilities

 

3.5

 

Compliance

 

3.6

 

Regulatory Compliance

 

3.7

 

Absence of Certain Changes or Events

 

3.8

 

Intellectual Property

 

3.9

 

Environmental  Matters

 

3.10

 

Listing

 

3.11

 

Contracts

 

3.12

 

Litigation

 

3.13

 

Taxes

 

3.14

 

Investment Company

 

3.15

 

Brokers or Finders

 

3.16

 

Insurance

 

3.17

 

Registration Rights; Rights of Participation

 

3.18

 

Offering Prohibitions

 

3.19

 

Related Party Transactions

 

3.20

 

Valid Private Placement

 

 

 

 

 

SECTION 4 Representations and Warranties of Purchaser

 

 

 

 

 

4.1

 

Organization

 

4.2

 

Authority

 

4.3

 

Exempt Offering; Acquisition for Investment

 

4.4

 

Access to Information; Investment Experience; No Reliance

 

4.5

 

Brokers or Finders

 

 

 

 

 

SECTION 5 Additional Agreements; Covenants of the Company 12

 

 

 

 

 

5.1

 

Confidentiality

 

5.2

 

Public Announcements

 

5.3

 

HSR Act

 

 

i

--------------------------------------------------------------------------------


 

5.4

 

Conduct

 

5.5

 

Conduct of Company Business Prior to Closing

 

5.6

 

Further Assurances

 

5.7

 

Stock Agreements and License Agreement

 

5.8

 

NASD Listing

 

5.9

 

Stock Certificate

 

5.10

 

Offering Prohibitions

 

 

 

 

 

SECTION 6 Conditions to Closing 

 

 

 

 

 

6.1

 

Conditions to the Purchaser’s Obligation to Acquire the Shares

 

6.2

 

Conditions to Company’s Obligation to Issue the Shares

 

 

 

 

 

SECTION 7 TERMINATION

 

 

 

 

 

7.1

 

Termination

 

7.2

 

Effect of Termination

 

 

 

 

 

SECTION 8 Miscellaneous

 

 

 

 

 

8.1

 

Access to Information

 

8.2

 

Waivers and Amendments

 

8.3

 

Governing Law

 

8.4

 

Survival

 

8.5

 

Successors and Assigns

 

8.6

 

Notices

 

8.7

 

Severability

 

8.8

 

Expenses

 

8.9

 

Titles and Subtitles

 

8.10

 

California Corporate Securities Law

 

8.11

 

Counterparts

 

8.12

 

Delays or Omissions

 

8.13

 

Submission to Jurisdiction

 

8.14

 

Waiver of Jury Trial

 

8.15

 

Other Remedies

 

8.16

 

Injunctive Relief

 

8.17

 

Entire Agreement

 

 

ii

--------------------------------------------------------------------------------


 

SUPERGEN, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of August 31,
2004 by and between SuperGen, Inc., a Delaware corporation (the “Company”), and
MGI PHARMA, Inc., a Minnesota corporation (the “Purchaser”).

 

Background

 

A.                                   The Company desires to sell to the
Purchaser, and the Purchaser desires to purchase from the Company, shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Agreement.

 

B.                                     In connection with the sale and purchase
of the shares of Common Stock, the Purchaser and the Company have agreed to
enter into a license agreement in substantially the form of Exhibit A hereto
(the “License Agreement”).

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 


SECTION 1


 


AUTHORIZATION AND AGREEMENT TO PURCHASE AND SELL SECURITIES


 


1.1                               SALE OF SHARES. SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, THE PURCHASER AGREES TO PURCHASE AND THE COMPANY
AGREES TO SELL AND ISSUE TO THE PURCHASER AT THE CLOSING (AS DEFINED BELOW),
4,000,000 SHARES OF THE COMPANY’S COMMON STOCK (THE “SHARES”) AT A CASH PRICE
PER SHARE EQUAL TO $10.00 (THE “PER SHARE PURCHASE PRICE”) FOR AN AGGREGATE
PURCHASE PRICE EQUAL TO $40,000,000.

 


1.2                               AUTHORIZATION. THE COMPANY WILL, PRIOR TO THE
CLOSING, AUTHORIZE THE SALE AND ISSUANCE OF THE SHARES PURSUANT TO THE TERMS OF
THIS AGREEMENT.

 


SECTION 2


 


CLOSING DATE; DELIVERY


 


2.1                               CLOSING. THE PURCHASE AND SALE OF THE SHARES
SHALL TAKE PLACE AT A CLOSING (THE “CLOSING”) TO BE HELD AT THE OFFICES OF
WILSON SONSINI GOODRICH & ROSATI, 650 PAGE MILL ROAD, PALO ALTO, CALIFORNIA, AT
10:00 A.M. LOCAL TIME, ON A DATE MUTUALLY AGREED UPON BY THE PARTIES TO THIS
AGREEMENT,

 

--------------------------------------------------------------------------------


 


WHICH SHALL BE NO LATER THAN THE SECOND BUSINESS DAY AFTER THE SATISFACTION OR
WAIVER OF THE CONDITIONS TO THE OBLIGATIONS OF THE PARTIES SET FORTH IN
SECTION 6.1 AND SECTION 6.2 OF THIS AGREEMENT (THE “CLOSING DATE”).

 


2.2                               DELIVERY. AT THE CLOSING, THE COMPANY WILL
DELIVER TO THE PURCHASER A CERTIFICATE OR CERTIFICATES, REGISTERED IN THE NAME
OF THE PURCHASER, REPRESENTING THE 4,000,000 SHARES AGAINST PAYMENT OF THE
AGGREGATE PURCHASE PRICE OF $40,000,000 (THE “AGGREGATE PURCHASE PRICE”) BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE COMPANY.
THE CERTIFICATE OR CERTIFICATES REPRESENTING THE SHARES SHALL BE SUBJECT TO
LEGENDS RESTRICTING TRANSFER AS SET FORTH IN THE INVESTOR RIGHTS AGREEMENT OF
EVEN DATE HEREWITH SUBSTANTIALLY IN THE FORM OF EXHIBIT B (THE “RIGHTS
AGREEMENT”).

 


SECTION 3


 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

Except as disclosed in the Company SEC Filings (as defined in Section 3.4) or as
set forth in the disclosure schedule delivered to the Purchaser on the date
hereof (the “Disclosure Schedule”), the Company represents and warrants to the
Purchaser as follows:

 


3.1                               ORGANIZATION; STANDING AND POWER;
QUALIFICATION. EACH OF THE COMPANY AND ITS SUBSIDIARIES (AS DEFINED BELOW) IS A
CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER, AND BY VIRTUE OF, THE
LAWS OF ITS PLACE OF INCORPORATION AND IS IN GOOD STANDING UNDER SUCH LAWS. THE
COMPANY AND EACH OF ITS SUBSIDIARIES HAS ALL REQUISITE CORPORATE POWER TO OWN,
LEASE AND OPERATE ITS PROPERTY AND TO CARRY ON ITS BUSINESSES AS PRESENTLY
CONDUCTED, AND IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A
FOREIGN CORPORATION IN ANY JURISDICTION, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED AND IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS, ASSETS (INCLUDING INTANGIBLE ASSETS), PROPERTIES, LIABILITIES
(CONTINGENT OR OTHERWISE), FINANCIAL CONDITION, OPERATIONS, OR RESULTS OF
OPERATION OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE (A “MATERIAL
ADVERSE EFFECT”). THE COMPANY HAS NO “SUBSIDIARIES” (AS DEFINED IN RULE 405
UNDER THE SECURITIES ACT), OTHER THAN AS SET FORTH IN THE DISCLOSURE
SCHEDULE (EACH, A “SUBSIDIARY” AND, TOGETHER, THE “SUBSIDIARIES”). EXCEPT FOR
THE COMPANY’S EUROPEAN SUBSIDIARY, WHICH IS 95% OWNED BY THE COMPANY, THE
COMPANY’S REMAINING SUBSIDIARY IS WHOLLY-OWNED BY THE COMPANY.

 


3.2                               CAPITALIZATION. THE AUTHORIZED CAPITAL STOCK
OF THE COMPANY CONSISTS OF 150,000,000 SHARES OF COMMON STOCK, $0.001 PAR VALUE,
AND 2,000,000 SHARES OF PREFERRED STOCK, $0.001 PAR VALUE. AS OF JUNE 30, 2004,
THERE WERE 45,243,592 SHARES OF COMMON STOCK ISSUED AND OUTSTANDING, AN
AGGREGATE 6,435,204 SHARES OF COMMON STOCK SUBJECT TO CURRENTLY ISSUED AND
UNEXERCISED OPTIONS UNDER THE COMPANY’S STOCK OPTION PLANS, AN AGGREGATE
1,140,508 SHARES OF COMMON STOCK AVAILABLE FOR FUTURE GRANT UNDER THE COMPANY’S
STOCK OPTION PLANS, 7,069,808 SHARES SUBJECT TO CURRENTLY ISSUED AND UNEXERCISED
WARRANTS AND NO ISSUED AND OUTSTANDING SHARES OF PREFERRED STOCK. AS OF JUNE 30,
2004, AN AGGREGATE OF 842,685 SHARES OF COMMON STOCK (WHICH IS INCLUDED IN THE
TOTAL NUMBER OF SHARES OF COMMON STOCK ISSUED AND OUTSTANDING SET FORTH ABOVE)
HAD BEEN ISSUED UPON CONVERSION OF


 

2

--------------------------------------------------------------------------------


 


THE PRINCIPAL AMOUNT, AND ACCRUED INTEREST THEREON, OF THE SENIOR CONVERTIBLE
NOTES ISSUED BY THE COMPANY ON JUNE 24, 2003. AN INDETERMINATE NUMBER OF SHARES
OF COMMON STOCK ARE SCHEDULED TO BE ISSUED IN 2004 PURSUANT TO THE FINAL
PRINCIPAL AND INTEREST PAYMENTS UNDER SUCH SENIOR CONVERTIBLE NOTES. ALL SUCH
ISSUED AND OUTSTANDING SHARES HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, ARE
FULLY PAID AND NONASSESSABLE AND HAVE BEEN ISSUED IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS, AND WERE NOT
ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE FOR
OR PURCHASE SECURITIES. THE COMPANY OWNS ALL OF THE OUTSTANDING CAPITAL STOCK OF
EACH SUBSIDIARY, FREE AND CLEAR OF ANY CLAIM, LIEN, PLEDGE, SECURITY INTEREST OR
OTHER ENCUMBRANCE OF ANY KIND (COLLECTIVELY “LIENS”) WITH RESPECT THERETO OTHER
THAN (I) ANY LIENS FOR INCHOATE MECHANICS’ AND MATERIALMEN’S LIENS FOR
CONSTRUCTION IN PROGRESS AND WORKMEN’S, REPAIRMEN’S, WAREHOUSEMEN’S AND
CARRIER’S LIENS ARISING IN THE ORDINARY COURSE OF THE BUSINESS, (II) ANY LIENS
FOR TAXES NOT YET DUE AND PAYABLE, AND (III) LIENS CREATED EITHER DIRECTLY OR
INDIRECTLY BY THE PURCHASER (“PERMITTED LIENS”). EXCEPT AS SET FORTH IN THE
DISCLOSURE SCHEDULE, NO SHARES OF COMMON STOCK ARE ENTITLED TO PREEMPTIVE RIGHTS
OR REGISTRATION RIGHTS AND THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP,
RIGHTS TO SUBSCRIBE TO, CALL OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING
TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE FOR, ANY ISSUED OR
UNISSUED SHARES OF CAPITAL STOCK OF OR OTHER EQUITY INTEREST IN THE COMPANY OR
ANY SUBSIDIARY. WITHOUT LIMITING THE FOREGOING, EXCEPT AS SET FORTH IN THE
DISCLOSURE SCHEDULE AND NOTWITHSTANDING ANY RELATED DISCLOSURE IN ANY SEC
FILING, NO PREEMPTIVE RIGHT, CO-SALE RIGHT, REGISTRATION RIGHT, RIGHT OF FIRST
OFFER, RIGHT OF PARTICIPATION, RIGHT OF FIRST REFUSAL OR OTHER SIMILAR RIGHT
EXISTS WITH RESPECT TO THE ISSUANCE AND SALE OF THE SHARES, EXCEPT AS PROVIDED
IN THE STOCK AGREEMENTS. EXCEPT AS SET FORTH IN THE DISCLOSURE SCHEDULE AND
NOTWITHSTANDING ANY RELATED DISCLOSURE IN ANY SEC FILING, THERE ARE NO
SHAREHOLDERS AGREEMENTS, VOTING AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITH
RESPECT TO THE COMMON STOCK TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY.
FURTHERMORE, EXCEPT AS SET FORTH IN THIS AGREEMENT AND THE DISCLOSURE SCHEDULE,
THERE ARE NO CONTRACTS OR COMMITMENTS BY WHICH THE COMPANY IS OR MAY BECOME
BOUND TO ISSUE ADDITIONAL SHARES OF THE CAPITAL STOCK OF THE COMPANY OR OPTIONS,
SECURITIES OR RIGHTS CONVERTIBLE INTO SHARES OF CAPITAL STOCK OF THE COMPANY.
EXCEPT AS SET FORTH IN THE DISCLOSURE SCHEDULE AND NOTWITHSTANDING ANY RELATED
DISCLOSURE IN ANY SEC FILING, THE COMPANY IS NOT A PARTY TO, AND IT HAS NO
KNOWLEDGE OF, ANY AGREEMENT RESTRICTING THE VOTING OR TRANSFER OF ANY SHARES OF
THE CAPITAL STOCK OF THE COMPANY OTHER THAN TRANSFER RESTRICTIONS IMPOSED TO
SATISFY STATE AND FEDERAL SECURITIES LAWS.

 


3.3                               AUTHORIZATION; NO CONFLICTS; APPROVALS.

 


3.3.1                     THE COMPANY HAS ALL REQUISITE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT, AND ALL
CORPORATE ACTION ON THE PART OF THE COMPANY, ITS STOCKHOLDERS AND ITS DIRECTORS
NECESSARY FOR THE AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE
AGREEMENT BY THE COMPANY, THE AUTHORIZATION, SALE, ISSUANCE AND DELIVERY OF THE
SHARES, AND THE PERFORMANCE OF ALL OF THE COMPANY’S OBLIGATIONS UNDER THE
AGREEMENT HAS BEEN TAKEN OR WILL BE TAKEN PRIOR TO THE CLOSING DATE. THE
AGREEMENT AND THE RIGHTS AGREEMENT (COLLECTIVELY, THE “STOCK AGREEMENTS”), WHEN
EXECUTED AND DELIVERED BY THE COMPANY, SHALL CONSTITUTE VALID AND BINDING
OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT
TO LAWS OF GENERAL APPLICATION RELATING TO BANKRUPTCY, INSOLVENCY AND THE RELIEF
OF DEBTORS AND RULES OF LAW GOVERNING


 

3

--------------------------------------------------------------------------------


 


SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES. THE SHARES,
WHEN ISSUED IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT, WILL BE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE, AND FREE OF ANY LIENS; PROVIDED, HOWEVER,
THAT THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER STATE AND/OR
FEDERAL SECURITIES LAWS AND AS SET FORTH IN THIS AGREEMENT AND THE RIGHTS
AGREEMENT. THE BOARD OF DIRECTORS OF THE COMPANY (THE “COMPANY BOARD”) HAS
APPROVED AND ADOPTED THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY,
DECLARED THE ADVISABILITY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
ADOPTED AND APPROVED THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY,
AND HAS NOT, AS OF THE DATE HEREOF, RESCINDED OR MODIFIED IN ANY RESPECT ANY OF
SUCH ACTIONS.


 


3.3.2                     SUBJECT TO COMPLIANCE WITH THE HART-SCOTT-RODINO
ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (THE “HSR ACT”), TO THE EXTENT
APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE EXECUTION AND
DELIVERY BY THE COMPANY OF THE STOCK AGREEMENTS DO NOT, AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT, (I) CONFLICT WITH, OR
RESULT IN ANY VIOLATION OF OR BREACH OF ANY PROVISION OF THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF THE COMPANY OR OF ANY SUBSIDIARY, (II) RESULT IN ANY
VIOLATION OR BREACH OF, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME,
OR BOTH) A DEFAULT UNDER, OR GIVE RISE TO A RIGHT OF TERMINATION, CANCELLATION
OR ACCELERATION OF ANY OBLIGATION OR LOSS OF ANY MATERIAL BENEFIT UNDER ANY
LICENSE, ASSIGNMENT, BOND, DEBENTURE, NOTE, MORTGAGE, PLEDGE, DEED OF TRUST,
LOAN AGREEMENT OR OTHER EVIDENCE OF INDEBTEDNESS, LIEN, INDENTURE, LEASE,
CONTRACT, OR OTHER AGREEMENT OR OBLIGATION TO WHICH THE COMPANY OR ANY
SUBSIDIARY IS A PARTY OR BY WHICH THE COMPANY, ANY SUBSIDIARY OR ANY OF THE
PROPERTIES OR ASSETS OF ANY OF THE FOREGOING MAY BE BOUND, (III) CONFLICT WITH
OR VIOLATE ANY JUDGMENT, ORDER, DECREE, STATUTE, LAW, ORDINANCE, RULE OR
REGULATION OR ANY MATERIAL PERMIT, CONCESSION, FRANCHISE OR LICENSE APPLICABLE
TO THE COMPANY, ANY SUBSIDIARY OR ANY OF PROPERTIES OR ASSETS OF ANY OF THE
FOREGOING, EXCEPT IN THE CASE OF SUBCLAUSES (II) AND (III) FOR SUCH VIOLATIONS,
BREACHES, DEFAULTS, RIGHTS OF TERMINATION, CANCELLATION OR ACCELERATION, OR
LOSSES OF BENEFITS WHICH WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


3.3.3                     NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR
REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL ENTITY IS REQUIRED BY
OR WITH RESPECT TO THE COMPANY IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THE STOCK AGREEMENTS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY, EXCEPT THAT THE FILING OF ONE OR MORE NOTIFICATION AND REPORT FORMS
UNDER THE HSR ACT MAY BE REQUIRED WITH RESPECT TO THE ACQUISITION BY PURCHASER
OF THE SHARES, AND EXCEPT (I) SUCH OTHER CONSENTS, APPROVALS, ORDERS,
AUTHORIZATIONS, REGISTRATIONS, DECLARATIONS AND FILINGS AS MAY BE REQUIRED UNDER
APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND THE LAWS OF ANY FOREIGN
COUNTRY, AND (II) SUCH OTHER CONSENTS, AUTHORIZATIONS, FILINGS, APPROVALS AND
REGISTRATIONS WHICH, IF NOT OBTAINED OR MADE, WOULD NOT BE REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT, ALL OF WHICH CONSENTS, AUTHORIZATIONS, FILINGS,
APPROVALS AND REGISTRATIONS (OTHER THAN FILINGS AND REGISTRATIONS WITH THE SEC
AND WITH STATE SECURITIES AUTHORITIES AND AGENCIES PERTAINING TO THE ISSUANCE OF
THE SHARES AND OTHER CONSENTS, AUTHORIZATIONS, FILINGS, APPROVALS AND
REGISTRATIONS WITH ANY REGULATORY AUTHORITY (AS DEFINED IN THE LICENSE
AGREEMENT)) HAVE BEEN MADE OR OBTAINED BY THE COMPANY PRIOR TO THE DATE OF THIS
AGREEMENT.


 

4

--------------------------------------------------------------------------------


 


3.4                               SEC DOCUMENTS; ABSENCE OF UNDISCLOSED
LIABILITIES. THE COMPANY HAS TIMELY FILED ALL REPORTS, REGISTRATION STATEMENTS,
PROXY STATEMENTS AND OTHER MATERIALS, TOGETHER WITH ANY AMENDMENTS THERETO,
REQUIRED TO BE FILED BY THE COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”) (THE “SEC FILINGS”). AS OF THEIR RESPECTIVE DATES FILED, THE SEC FILINGS
DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING. THE FINANCIAL STATEMENTS
CONTAINED IN THE SEC FILINGS FAIRLY PRESENT THE FINANCIAL POSITION OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THE DATES THEREOF AND FOR THE PERIODS COVERED
THEREBY AND HAVE BEEN PREPARED IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES (“GAAP”) (IN THE CASE OF THE UNAUDITED STATEMENTS, ALL
FOOTNOTES REQUIRED BY GAAP MAY NOT BE INCLUDED AND SUBJECT TO NORMAL YEAR-END
AUDIT ADJUSTMENTS). EXCEPT AS SET FORTH IN THE SEC FILINGS, NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITIES, EITHER ACCRUED OR CONTINGENT
(WHETHER OR NOT REQUIRED TO BE REFLECTED IN FINANCIAL STATEMENTS IN ACCORDANCE
WITH GAAP), AND WHETHER DUE OR TO BECOME DUE, OTHER THAN (I) LIABILITIES
REFLECTED OR PROVIDED FOR ON THE BALANCE SHEET AS OF JUNE 30, 2004 (THE “COMPANY
BALANCE SHEET”) SET FORTH IN THE DISCLOSURE SCHEDULE, (II) LIABILITIES
SPECIFICALLY DESCRIBED IN THIS AGREEMENT OR THE DISCLOSURE SCHEDULE, AND
(III) NORMAL OR RECURRING LIABILITIES INCURRED SINCE JUNE 30, 2004 IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES THAT WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. THE COMPANY IS
CURRENTLY ELIGIBLE TO REGISTER THE RESALE OF COMMON STOCK PURSUANT TO A
REGISTRATION STATEMENT ON FORM S-3 UNDER THE SECURITIES ACT (A “REGISTRATION
STATEMENT”).

 


3.5                               COMPLIANCE. TO THE KNOWLEDGE OF THE COMPANY,
EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE FEDERAL, STATE, LOCAL AND FOREIGN STATUTES, LAWS AND
REGULATIONS, AND IS NOT IN VIOLATION OF, AND HAS NOT RECEIVED ANY NOTICES OF
VIOLATION WITH RESPECT TO, ANY SUCH STATUTE, LAW OR REGULATION, WITH RESPECT TO
THE CONDUCT, OWNERSHIP OR OPERATION OF ITS BUSINESSES WHICH, INDIVIDUALLY OR IN
AGGREGATE, WOULD HAVE A MATERIAL ADVERSE EFFECT. NOR IS THE COMPANY OR ANY OF
ITS SUBSIDIARIES IN VIOLATION OF ITS CERTIFICATE OF INCORPORATION, BYLAWS OR
OTHER ORGANIZATION DOCUMENTS, AS AMENDED, WHICH VIOLATION, INDIVIDUALLY OR IN
THE AGGREGATE, IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 


3.6                               REGULATORY COMPLIANCE. THE COMPANY AND ALL OF
ITS SUBSIDIARIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
STATUTES, RULES AND REGULATIONS OF THE FEDERAL FOOD AND DRUG ADMINISTRATION (THE
“FDA”), AND, TO THE EXTENT APPLICABLE, FOREIGN REGULATORY AUTHORITIES, WITH
RESPECT TO THE CLINICAL TESTING, MANUFACTURE, COLLECTION, LABELING, STORING,
TESTING, OR DISTRIBUTION OF ITS PRODUCTS, INCLUDING CURRENT “GOOD MANUFACTURING
PRACTICES,” OR CGMP REGULATIONS, “GOOD CLINICAL PRACTICES” OR CGCP REGULATIONS,
“GOOD LABORATORY PRACTICES” OR CGLP REGULATIONS, AND ALL APPLICABLE REQUIREMENTS
RELATING TO THE PROTECTION OF HUMAN SUBJECTS (E.G., INFORMED CONSENT,
INSTITUTIONAL REVIEW BOARD) FOR ITS CLINICAL TRIALS AS REQUIRED BY THE FDA AND
ANY APPLICABLE CORRESPONDING REQUIREMENTS OF FOREIGN REGULATORY AUTHORITIES.
EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS ALL REQUISITE FDA AND FOREIGN
AUTHORITIES PERMITS, APPROVALS, REGISTRATION, LICENSES OR THE LIKE TO CONDUCT
THE BUSINESS OF THE COMPANY OR THE SUBSIDIARIES, AS APPLICABLE, AS IT IS
CURRENTLY CONDUCTED. THE COMPANY AND EACH SUBSIDIARY IS IN COMPLIANCE WITH ALL
APPLICABLE REGISTRATION AND LISTING


 

5

--------------------------------------------------------------------------------


 


REQUIREMENTS SET FORTH AT 21 U.S.C. §360 AND ALL SIMILAR APPLICABLE LAWS AND
REGULATIONS, EXCEPT FOR NONCOMPLIANCE WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

Neither the Company nor any Subsidiary is in receipt of notice of, and not
subject to, any adverse inspection, finding of deficiency, finding of
non-compliance, compelled or voluntary recall, investigation, penalty for
corrective or remedial action or other compliance or enforcement action, in each
case relating to any of its products or to the Company’s knowledge, to the
facilities in which the products are manufactured, collected or handled, by the
FDA or Foreign Regulatory Authorities. There are no pending or, to the knowledge
of the Company, threatened actions, proceedings or complaints by the FDA or
Foreign Regulatory Authorities which would materially prohibit or impede the
conduct of the business as it is currently conducted by the Company or any
Subsidiary.

 

To the knowledge of the Company, neither the Company nor any Subsidiary has made
any false statements on, or omissions from, the applications, approvals, reports
and other submissions to the FDA or Foreign Regulatory Authorities or in or from
any other records and documentation prepared or maintained to comply with the
requirements of the FDA or Foreign Regulatory Authorities relating to its
products that would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

Neither the Company nor any Subsidiary has received any notification, written or
oral, that remains unresolved, from the FDA, Foreign Regulatory Authorities, or
other authorities indicating that any of its products are misbranded or
adulterated as defined in 21 U.S.C. §321, et seq., as amended, and the rules and
regulations promulgated thereunder.

 

No product of the Company or any Subsidiary has been recalled, suspended or
discontinued as a result of any action by the FDA or any Foreign Authority, by
the Company or any Subsidiary, or, to the knowledge of the Company, any licensee
or distributor of any of the Company’s products.

 

Neither the Company nor any Subsidiary , nor to the knowledge of the Company,
any officer, key employee or agent of the Company or any Subsidiary, has been
convicted of any crime or engaged in any conduct that would reasonably be
expected to result in debarment under 21 U.S.C. Section 335a or any similar
state law or regulation.

 


3.7                               ABSENCE OF CERTAIN CHANGES OR EVENTS. SINCE
JUNE 30, 2004, EXCEPT AS SET FORTH IN THE DISCLOSURE SCHEDULE, OR AS EXPRESSLY
CONTEMPLATED BY THIS AGREEMENT, OR AS SPECIFICALLY DISCLOSED IN ANY COMPANY SEC
FILING SINCE JUNE 30, 2004 AND PRIOR TO THE DATE OF THIS AGREEMENT, (A) THE
COMPANY AND ITS SUBSIDIARIES HAVE CONDUCTED THEIR BUSINESSES IN THE ORDINARY
COURSE AND IN A MANNER CONSISTENT WITH PAST PRACTICES, AND (B) THERE HAS NOT
BEEN ANY EVENT, CIRCUMSTANCE OR CHANGE IN THE BUSINESS, FINANCIAL CONDITION OR
RESULTS OF OPERATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH HAS HAD,
OR WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.

 

6

--------------------------------------------------------------------------------


 


3.8                               INTELLECTUAL PROPERTY. EXCEPT AS SPECIFICALLY
DISCLOSED IN THE COMPANY SEC FILINGS, AND EXCEPT FOR MATTERS WHICH ARE NOT
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, TO THE COMPANY’S KNOWLEDGE,
(I) EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS THE RIGHT TO USE, FREE AND
CLEAR OF ALL LIENS, CHARGES, CLAIMS AND RESTRICTIONS, ALL INTELLECTUAL PROPERTY,
PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND RIGHTS
WHICH ARE MATERIAL TO ITS BUSINESS AS PRESENTLY CONDUCTED AND (II) NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS INFRINGING UPON OR OTHERWISE ACTING
ADVERSELY TO THE RIGHT OR CLAIMED RIGHT OF ANY OTHER PERSON UNDER OR WITH
RESPECT TO THE FOREGOING.

 


3.9                               ENVIRONMENTAL MATTERS. TO THE COMPANY’S
KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN OR IS
PRESENTLY IN VIOLATION OF OR HAS FAILED OR IS PRESENTLY FAILING TO COMPLY WITH
ANY STATUTE, RULE, REGULATION, DECISION OR ORDER OF ANY GOVERNMENTAL AGENCY OR
BODY OR ANY COURT, DOMESTIC OR FOREIGN, RELATING TO HEALTH OR SAFETY OR TO THE
USE, DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC SUBSTANCES OR RELATING TO THE
PROTECTION OR RESTORATION OF THE ENVIRONMENT OR HUMAN EXPOSURE TO HAZARDOUS OR
TOXIC SUBSTANCES (COLLECTIVELY, “ENVIRONMENTAL LAWS”) WHICH, INDIVIDUALLY OR IN
AGGREGATE, WOULD HAVE A MATERIAL ADVERSE EFFECT. EXCEPT AS SET FORTH IN THE
DISCLOSURE SCHEDULE, TO THE COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES OWNS OR OPERATES ANY REAL PROPERTY CONTAMINATED WITH ANY
SUBSTANCE THAT IS SUBJECT TO ANY ENVIRONMENTAL LAWS, IS LIABLE FOR ANY OFF-SITE
DISPOSAL OR CONTAMINATION PURSUANT TO ANY ENVIRONMENTAL LAWS, HAS FAILED TO
OBTAIN ANY MATERIAL PERMITS, LICENSES AND AUTHORIZATIONS WHICH ARE REQUIRED
UNDER ALL APPLICABLE HEALTH, SAFETY AND ENVIRONMENTAL LAWS, HAS FAILED TO COMPLY
IN ANY MATERIAL RESPECTS WITH SUCH PERMITS, LICENSES AND AUTHORIZATIONS, OR IS
SUBJECT TO ANY CLAIM RELATING TO ANY ENVIRONMENTAL LAWS, WHICH VIOLATION,
CONTAMINATION, LIABILITY OR CLAIM WOULD INDIVIDUALLY OR IN AGGREGATE HAVE A
MATERIAL ADVERSE EFFECT; AND THE COMPANY IS NOT AWARE OF ANY PENDING
INVESTIGATION THAT MIGHT LEAD TO SUCH A CLAIM.

 


3.10                        LISTING. THE COMPANY’S COMMON STOCK IS REGISTERED
PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT, AND IS DULY LISTED ON THE NASDAQ
NATIONAL MARKET (THE “NMS”). THE COMPANY HAS TAKEN NO ACTION INTENDED TO
TERMINATE, OR WHICH TO ITS KNOWLEDGE IS LIKELY TO HAVE THE EFFECT OF
TERMINATING, THE REGISTRATION OF ITS COMMON STOCK UNDER THE EXCHANGE ACT, IS NOT
IN VIOLATION OF THE LISTING REQUIREMENTS OF THE NMS AND DOES NOT REASONABLY
ANTICIPATE THAT THE COMMON STOCK WILL BE DELISTED BY THE NMS FOR THE FORESEEABLE
FUTURE. THE ISSUANCE OF THE SHARES DOES NOT REQUIRE STOCKHOLDER APPROVAL,
INCLUDING, WITHOUT LIMITATION, PURSUANT TO NASDAQ MARKETPLACE RULE 4350(I).

 


3.11                        CONTRACTS. EXCEPT FOR MATTERS WHICH ARE NOT
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT AND THOSE CONTRACTS THAT ARE
SUBSTANTIALLY OR FULLY PERFORMED OR EXPIRED BY THEIR TERMS, THE CONTRACTS LISTED
AS EXHIBITS TO OR DESCRIBED IN THE SEC FILINGS THAT ARE MATERIAL TO THE COMPANY
AND ALL AMENDMENTS THERETO, ARE IN FULL FORCE AND EFFECT ON THE DATE HEREOF, AND
NEITHER THE COMPANY, ANY SUBSIDIARY, NOR, TO THE COMPANY’S KNOWLEDGE, ANY OTHER
PARTY TO SUCH CONTRACTS IS IN BREACH OF OR DEFAULT UNDER ANY OF SUCH CONTRACTS.

 


3.12                        LITIGATION. EXCEPT AS DISCLOSED IN THE SEC FILINGS
OR AS OTHERWISE SET FORTH IN THE DISCLOSURE SCHEDULE, THERE IS NO ACTION, SUIT,
PROCEEDING, CLAIM, ARBITRATION OR INVESTIGATION, PENDING


 

7

--------------------------------------------------------------------------------


 


BEFORE ANY AGENCY, COURT OR TRIBUNAL, OR TO THE KNOWLEDGE OF THE COMPANY,
THREATENED, AGAINST THE COMPANY, ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
PROPERTIES OR OFFICERS OR DIRECTORS (IN THEIR CAPACITIES AS SUCH), AND, TO THE
KNOWLEDGE OF THE COMPANY, THERE IS NO VALID BASIS FOR ANY ACTION, SUIT,
PROCEEDING, CLAIM, ARBITRATION OR INVESTIGATION, AGAINST THE COMPANY OR ANY OF
ITS SUBSIDIARIES WHICH IF DETERMINED ADVERSELY TO THE COMPANY OR ANY SUCH
SUBSIDIARY, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.
THERE IS NO JUDGMENT, DECREE OR ORDER AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE COMPANY AFTER REASONABLE INQUIRY, ANY
OF ITS RESPECTIVE DIRECTORS OR OFFICERS (IN THEIR CAPACITIES AS SUCH) THAT WOULD
PREVENT, ENJOIN, OR MATERIALLY ALTER OR DELAY ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THAT WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT. TO THE KNOWLEDGE OF THE COMPANY, NEITHER THE COMPANY
NOR ANY SUBSIDIARY IS SUBJECT TO ANY INJUNCTION, JUDGMENT, DECREE OR ORDER OF
ANY COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY, COMMISSION, GOVERNMENTAL
BODY, REGULATORY AUTHORITY, AGENCY OR TRIBUNAL WHEREVER LOCATED.

 


3.13                        TAXES. EXCEPT FOR MATTERS WHICH ARE NOT REASONABLY
LIKELY HAVE A MATERIAL ADVERSE EFFECT, EACH OF THE COMPANY AND THE SUBSIDIARIES
HAS FILED ALL NECESSARY FEDERAL, STATE AND FOREIGN INCOME AND FRANCHISE TAX
RETURNS AND HAS PAID OR ACCRUED ALL TAXES SHOWN AS DUE THEREON, AND THE COMPANY
HAS NO KNOWLEDGE OF A TAX DEFICIENCY WHICH HAS BEEN ASSERTED OR THREATENED
AGAINST THE COMPANY OR ANY SUBSIDIARY. TO THE KNOWLEDGE OF THE COMPANY, THERE
ARE NO STOCK TRANSFER OR OTHER TAXES (OTHER THAN INCOME TAXES) WHICH ARE
REQUIRED TO BE PAID IN CONNECTION WITH THE SALE AND TRANSFER OF THE SHARES.

 


3.14                        INVESTMENT COMPANY. THE COMPANY IS NOT, AND AFTER
GIVING EFFECT TO THE ISSUANCE OF THE SHARES WILL NOT BE, AN INVESTMENT COMPANY
UNDER THE INVESTMENT COMPANY ACT OF 1940.

 


3.15                        BROKERS OR FINDERS. EXCEPT FOR THE ARRANGEMENTS
DISCLOSED IN THE DISCLOSURE SCHEDULE, NONE OF THE COMPANY, ITS SUBSIDIARIES OR
THE COMPANY BOARD HAS EMPLOYED ANY INVESTMENT BANKER, BROKER, FINDER OR
INTERMEDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY WHO MIGHT
BE ENTITLED TO A FEE OR ANY COMMISSION IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.

 


3.16                        INSURANCE. EACH OF THE COMPANY AND THE SUBSIDIARIES
MAINTAINS INSURANCE OF THE TYPES AND IN THE AMOUNTS THAT THE COMPANY REASONABLY
BELIEVES IS ADEQUATE FOR ITS BUSINESSES, INCLUDING, BUT NOT LIMITED TO,
INSURANCE COVERING REAL AND PERSONAL PROPERTY OWNED OR LEASED BY THE COMPANY OR
ANY SUBSIDIARY AGAINST THEFT, DAMAGE, DESTRUCTION, ACTS OF VANDALISM AND ALL
OTHER RISKS CUSTOMARILY INSURED AGAINST BY SIMILARLY SITUATED COMPANIES, ALL OF
WHICH INSURANCE IS IN FULL FORCE AND EFFECT.

 


3.17                        REGISTRATION RIGHTS; RIGHTS OF PARTICIPATION.
NEITHER THE COMPANY NOR ANY OFFICER OR DIRECTOR OF THE COMPANY HAS GRANTED OR
AGREED TO GRANT TO ANY PERSON ANY RIGHTS (INCLUDING “PIGGY-BACK” REGISTRATION
RIGHTS) TO HAVE ANY SECURITIES OF THE COMPANY REGISTERED WITH THE SEC OR ANY
OTHER GOVERNMENTAL AUTHORITY WHICH HAS NOT BEEN SATISFIED.

 

8

--------------------------------------------------------------------------------


 


3.18                        OFFERING PROHIBITIONS. NEITHER THE COMPANY NOR ANY
PERSON ACTING ON ITS BEHALF OR AT ITS DIRECTION HAS TAKEN ANY ACTION TO SELL,
OFFER FOR SALE OR SOLICIT OFFERS TO BUY ANY SECURITIES OF THE COMPANY THAT WOULD
(I) BRING THE OFFER OR SALE OF THE SHARES AS CONTEMPLATED BY THIS AGREEMENT
WITHIN THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT IN A MANNER THAT WOULD
REQUIRE THE REGISTRATION OF THE SALE OF THE SHARES UNDER THE SECURITIES ACT, OR
(II) CAUSE THE OFFER OR SALE OF THE SHARES AS CONTEMPLATED BY THIS AGREEMENT TO
BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY SUCH THAT THE COMPANY WOULD BE
REQUIRED TO OBTAIN STOCKHOLDER APPROVAL PURSUANT TO THE RULES AND REGULATIONS OF
ANY EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH ANY OF THE SECURITIES OF THE
COMPANY ARE LISTED OR DESIGNATED.

 


3.19                        RELATED PARTY TRANSACTIONS. EXCEPT AS DISCLOSED IN
THE SEC FILINGS, NO TRANSACTION HAS OCCURRED BETWEEN OR AMONG THE COMPANY, ANY
SUBSIDIARY OR ANY OF SUCH ENTITIES’ AFFILIATES, OFFICERS OR DIRECTORS OR ANY
AFFILIATE OR AFFILIATES OF ANY SUCH OFFICER OR DIRECTOR THAT IS OR, TO THE
KNOWLEDGE OF THE COMPANY, WITH THE PASSAGE OF TIME, WILL BE REQUIRED TO BE
DISCLOSED PURSUANT TO SECTION 13, 14 OR 15(D) OF THE EXCHANGE ACT.

 


3.20                        VALID PRIVATE PLACEMENT. SUBJECT TO THE ACCURACY OF
THE PURCHASER’S REPRESENTATIONS IN SECTION 4.3, THE COMPANY IS ENTITLED TO RELY
ON AN EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT IN ITS
SALE AND ISSUANCE OF SHARES TO THE PURCHASER PURSUANT TO THE TERMS OF THIS
AGREEMENT.

 


SECTION 4


 


REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

The Purchaser hereby represents and warrants to and agrees with the Company as
follows:

 


4.1                               ORGANIZATION. THE PURCHASER IS DULY ORGANIZED
AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF MINNESOTA. THE PURCHASER HAS
THE REQUISITE POWER AND AUTHORITY TO ENTER INTO THE STOCK AGREEMENTS AND TO
CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER.

 


4.2                               AUTHORITY.

 


4.2.1           THE EXECUTION AND DELIVERY OF THE STOCK AGREEMENTS, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN
AUTHORIZED BY ALL NECESSARY COMPANY ACTION ON BEHALF OF THE PURCHASER AND
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE PURCHASER, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING OR RELATING TO CREDITORS’ RIGHTS GENERALLY, AND
GENERAL PRINCIPLES OF EQUITY.


 


4.2.2           SUBJECT TO COMPLIANCE WITH THE HSR ACT, TO THE EXTENT APPLICABLE
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, NO CONSENT, APPROVAL, ORDER
OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY
GOVERNMENTAL ENTITY IS REQUIRED BY OR WITH RESPECT TO THE PURCHASER IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT THAT THE FILING OF ONE (1) OR
MORE NOTIFICATION AND REPORT


 

9

--------------------------------------------------------------------------------


 


FORMS UNDER THE HSR ACT MAY BE REQUIRED WITH RESPECT TO THE ACQUISITION BY THE
PURCHASER OF THE SHARES, AND EXCEPT FOR (I) SUCH CONSENTS, APPROVALS, ORDERS,
AUTHORIZATIONS, REGISTRATIONS, DECLARATIONS AND FILINGS AS MAY BE REQUIRED UNDER
APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND THE LAWS OF ANY FOREIGN
COUNTRY, AND (II) SUCH OTHER CONSENTS, AUTHORIZATIONS, FILINGS, APPROVALS AND
REGISTRATIONS WHICH, IF NOT OBTAINED OR MADE, WOULD NOT BE REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE PURCHASER TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


4.3                               EXEMPT OFFERING; ACQUISITION FOR INVESTMENT.

 


4.3.1           THE PURCHASER IS ACQUIRING THE SHARES SOLELY FOR THE PURCHASER’S
OR ITS DESIGNATED AFFILIATE’S OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO,
OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF WITHIN THE MEANING OF
THE SECURITIES ACT. THE PURCHASER FURTHER REPRESENTS THAT THE PURCHASER DOES NOT
HAVE ANY PRESENT INTENTION OF SELLING, OFFERING TO SELL OR OTHERWISE DISPOSING
OF OR DISTRIBUTING THE SHARES OR ANY PORTION THEREOF. THE PURCHASER ACKNOWLEDGES
AND UNDERSTANDS THAT THE ENTIRE LEGAL AND BENEFICIAL INTEREST OF THE SHARES THE
PURCHASER IS ACQUIRING IS BEING PURCHASED FOR, AND WILL BE HELD FOR THE ACCOUNT
OF, THE PURCHASER OR ITS DESIGNATED AFFILIATE ONLY AND NEITHER IN WHOLE NOR IN
PART FOR ANY OTHER PERSON. THE PURCHASER UNDERSTANDS THAT THE SHARES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OR OTHER SECURITIES LAWS IN RELIANCE ON
SPECIFIC EXEMPTIONS THEREFROM, WHICH EXEMPTIONS DEPEND UPON, AMONG OTHER THINGS,
THE BONA FIDE NATURE OF THE PURCHASER’S INVESTMENT INTENT AS EXPRESSED HEREIN.


 


4.3.2           THE PURCHASER REPRESENTS THAT, ASSUMING THE ACCURACY OF THE
REPRESENTATIONS SET FORTH IN SECTION 3.2 HEREOF ON THE CLOSING DATE, IT
(INCLUDING ANY CONTROLLED AFFILIATES) WILL NOT HOLD GREATER THAN 10% OF THE
OUTSTANDING VOTING SHARES OF THE COMPANY AS A RESULT OF THE AGREEMENT. PURCHASER
FURTHER REPRESENTS THAT AT THE TIME OF ACQUISITION OF THE SHARES, THE PURCHASER
HAS NO INTENTION OF PARTICIPATING IN THE FORMULATION, DETERMINATION, OR
DIRECTION OF THE BASIC BUSINESS DECISIONS OF COMPANY AND THUS IS ACQUIRING THE
SHARES SOLELY FOR THE PURPOSE OF INVESTMENT PURSUANT TO 15 U.S.C. SEC.
18A(C)(9), AND 16 C.F.R. SECS. 801.1(I), 802.9.


 


4.3.3           THE SHARES WERE NOT OFFERED TO THE PURCHASER THROUGH, AND THE
PURCHASER IS NOT AWARE OF, ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING, INCLUDING, WITHOUT LIMITATION, (I) ANY ADVERTISEMENT, ARTICLE,
NOTICE OR OTHER COMMUNICATION PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR
MEDIA OR BROADCAST OVER TELEVISION OR RADIO, AND (II) ANY SEMINAR OR MEETING
WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL SOLICITATION OR GENERAL
ADVERTISING.


 


4.3.4           THE PURCHASER IS AN “ACCREDITED” INVESTOR AS DEFINED IN
REGULATION D PROMULGATED UNDER THE SECURITIES ACT.


 


4.3.5           THE PURCHASER FURTHER ACKNOWLEDGES AND UNDERSTANDS THAT THE
SHARES MUST BE HELD INDEFINITELY UNLESS THEY ARE SUBSEQUENTLY REGISTERED UNDER
THE SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE, AND THE
TRANSFER COMPLIES WITH THE RESTRICTIONS SET FORTH IN THE RIGHTS AGREEMENT. THE
PURCHASER UNDERSTANDS THAT THE CERTIFICATE(S) EVIDENCING THE SHARES WILL BE
IMPRINTED WITH A LEGEND THAT SETS FORTH THE RESTRICTIONS ON TRANSFER. THE
PURCHASER UNDERSTANDS THAT


 

10

--------------------------------------------------------------------------------


 


 THE COMPANY IS UNDER NO OBLIGATION TO REGISTER ANY OF THE SHARES SOLD HEREUNDER
EXCEPT AS PROVIDED IN THE RIGHTS AGREEMENT.


 


4.3.6           THE PURCHASER UNDERSTANDS THAT RULE 144 PROMULGATED UNDER THE
SECURITIES ACT PERMITS LIMITED RESALE OF SHARES PURCHASED IN A PRIVATE PLACEMENT
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS, INCLUDING, AMONG OTHER
THINGS, THE EXISTENCE OF A PUBLIC MARKET FOR THE SHARES, THE AVAILABILITY OF
CERTAIN CURRENT PUBLIC INFORMATION ABOUT THE COMPANY, MORE THAN ONE YEAR HAVING
ELAPSED BETWEEN THE RESALE AND THE DATE THE SECURITY TO BE SOLD WAS LAST HELD BY
THE COMPANY OR AN AFFILIATE OF THE COMPANY, THE SALE BEING MADE THROUGH A
“BROKER’S TRANSACTION” OR IN TRANSACTIONS DIRECTLY WITH A “MARKET MAKER,” AND
THE NUMBER OF SHARES BEING SOLD DURING ANY THREE-MONTH PERIOD NOT EXCEEDING
SPECIFIED LIMITATIONS. THE PURCHASER IS FURTHER AWARE THAT RULE 144(K) PERMITS
PERSONS WHO HAVE NOT BEEN AFFILIATES OF THE COMPANY FOR AT LEAST THREE MONTHS
AND WHOSE SHARES HAVE BEEN BENEFICIALLY OWNED BY A PERSON OTHER THAN THE COMPANY
OR ITS AFFILIATES FOR AT LEAST TWO YEARS AFTER FULL PAYMENT FOR SUCH SHARES TO
SELL SUCH SHARES WITHOUT REGARD TO THE CURRENT PUBLIC INFORMATION, MANNER OF
SALE AND VOLUME LIMITATIONS DESCRIBED ABOVE.


 


4.3.7           THE PURCHASER HAS REVIEWED WITH ITS OWN TAX ADVISERS THE
FEDERAL, STATE, AND LOCAL TAX CONSEQUENCES OF THE PURCHASE OF THE SHARES
CONTEMPLATED BY THIS AGREEMENT AND HAS RELIED SOLELY ON SUCH ADVISERS AND NOT ON
ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS OTHER THAN
THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN WITH RESPECT TO THE PURCHASE
OF THE SHARES. THE PURCHASER UNDERSTANDS THAT IT (AND NOT THE COMPANY) SHALL BE
RESPONSIBLE FOR ITS OWN TAX LIABILITY THAT MAY ARISE AS A RESULT OF THIS
INVESTMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


4.4                               ACCESS TO INFORMATION; INVESTMENT EXPERIENCE;
NO RELIANCE.

 


4.4.1           ACCESS TO INFORMATION. THE PURCHASER HAS, PRIOR TO THE DATE OF
THIS AGREEMENT, BEEN FURNISHED WITH THE COMPANY’S MOST RECENT SEC FILINGS AND
GIVEN AN OPPORTUNITY TO REVIEW MATERIAL CONTRACTS AND DOCUMENTS OF THE COMPANY
WHICH HAVE BEEN FILED AS EXHIBITS TO SUCH SEC FILINGS. THE PURCHASER HAS HAD
OPPORTUNITY TO DISCUSS THE COMPANY’S BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS
WITH ITS MANAGEMENT. THE PURCHASER HAS ALSO HAD AN OPPORTUNITY TO ASK QUESTIONS
OF OFFICERS OF THE COMPANY, WHICH QUESTIONS WERE ANSWERED TO ITS SATISFACTION.
THE PURCHASER, IN MAKING THE INVESTMENT DECISION, HAS READ, REVIEWED, AND RELIED
SOLELY ON THE COMPANY’S SEC FILINGS AND OTHER DOCUMENTS FURNISHED BY THE
COMPANY, PURSUANT TO THIS AGREEMENT AND THE COMPANY’S REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN, AND HAS MADE AN INDEPENDENT INVESTIGATION, OR
OBTAINED ANY ADDITIONAL INFORMATION WHICH THE PURCHASER DEEMS NECESSARY TO
VERIFY THE ACCURACY AND COMPLETENESS OF THE INFORMATION RECEIVED. THE PURCHASER
IS NOT RELYING ON ANY ORAL REPRESENTATION OF THE COMPANY OR ANY OTHER PERSON,
NOR ANY WRITTEN REPRESENTATION OR ASSURANCE FROM THE COMPANY OTHER THAN THOSE
CONTAINED IN THE SEC FILINGS OR INCORPORATED HEREIN OR THEREIN. THE FOREGOING,
HOWEVER, DOES NOT LIMIT OR MODIFY THE PURCHASER’S RIGHT TO RELY UPON COVENANTS,
REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN SECTION 3 OF THIS AGREEMENT.
THE PURCHASER ACKNOWLEDGES AND AGREES THAT THE COMPANY HAS NO RESPONSIBILITY
FOR, DOES NOT RATIFY, AND IS UNDER NO RESPONSIBILITY WHATSOEVER TO COMMENT UPON
OR CORRECT ANY REPORTS, ANALYSES OR OTHER COMMENTS MADE


 

11

--------------------------------------------------------------------------------


 


ABOUT THE COMPANY BY ANY THIRD PARTIES, INCLUDING, BUT NOT LIMITED TO, ANALYSTS’
RESEARCH REPORTS OR COMMENTS, AND THE PURCHASER HAS NOT RELIED UPON ANY SUCH
THIRD PARTY REPORTS IN MAKING THE DECISION TO INVEST.


 


4.4.2           RISK OF INVESTMENT; INVESTMENT EXPERIENCE; CAPABILITY TO
EVALUATE. THE PURCHASER RECOGNIZES THAT AN INVESTMENT IN THE COMPANY INVOLVES
SUBSTANTIAL RISKS, INCLUDING THE POTENTIAL LOSS OF THE PURCHASER’S ENTIRE
INVESTMENT HEREIN. THE PURCHASER HAS SUBSTANTIAL KNOWLEDGE AND EXPERIENCE IN
INVESTING IN SECURITIES AND IN FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE
OF EVALUATING THE MERITS AND RISKS OF THE INVESTMENT. THE PURCHASER ACKNOWLEDGES
THAT IT IS ABLE TO FEND FOR ITSELF IN THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND THAT THE PURCHASER HAS THE ABILITY TO BEAR THE ECONOMIC RISK OF
INVESTMENT PURSUANT TO THIS AGREEMENT.


 


4.4.3           RELIANCE ON OWN JUDGMENT OR ADVISORS. THE PURCHASER HAS RELIED
COMPLETELY ON ITS OWN JUDGMENT OR THE ADVICE OF ITS OWN TAX, INVESTMENT, LEGAL
OR OTHER ADVISORS AND HAS NOT RELIED ON THE COMPANY OR ANY OF ITS AFFILIATES,
OFFICERS, DIRECTORS, ATTORNEYS, ACCOUNTANTS OR ANY AFFILIATES OF ANY THEREOF AND
EACH OTHER PERSON, IF ANY, WHO CONTROLS ANY OF THE FOREGOING, WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT FOR ANY TAX, INVESTMENT OR LEGAL ADVICE
(OTHER THAN RELIANCE ON INFORMATION FURNISHED BY THE COMPANY, THE
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED HEREIN).


 


4.5                               BROKERS OR FINDERS. THE COMPANY SHALL HAVE NO
LIABILITY OR OBLIGATION OF ANY KIND TO ANY AGENT, BROKER, INVESTMENT BANKER,
FINANCIAL ADVISER OR OTHER FIRM OR PERSON ENGAGED OR RETAINED BY THE PURCHASER
WHO IS OR WILL BE ENTITLED TO ANY BROKER’S OR FINDER’S FEE, OR ANY OTHER
COMMISSION OR SIMILAR FEE, IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE STOCK AGREEMENTS, AND THE PURCHASER AGREES TO INDEMNIFY AND
HOLD THE COMPANY AND ITS SUBSIDIARIES HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, LIABILITIES OR OBLIGATIONS WITH RESPECT TO ANY SUCH FEES OR COMMISSIONS
ASSERTED BY ANY PERSON ENGAGED OR RETAINED BY ON THE BASIS OF ANY ACT OR
STATEMENT DETERMINED TO HAVE BEEN MADE TO SUCH PERSON BY THE PURCHASER.

 


SECTION 5

 


ADDITIONAL AGREEMENTS; COVENANTS OF THE COMPANY


 

The Company and the Purchaser further agree with each other as follows:

 


5.1                               CONFIDENTIALITY. EXCEPT AS PERMITTED BY
SECTION 5.2 OR BY THE TERMS OF THE CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY
AND PURCHASER EFFECTIVE AS OF JANUARY 14, 2004, AS AMENDED (THE “CONFIDENTIALITY
AGREEMENT”), ALL CONFIDENTIAL INFORMATION SHALL BE PROTECTED BY THE
NON-DISCLOSING PARTY IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN
THE CONFIDENTIALITY AGREEMENT.

 


5.2                               PUBLIC ANNOUNCEMENTS. EACH OF THE PARTIES
HERETO WILL COOPERATE WITH EACH OTHER IN THE DEVELOPMENT AND DISTRIBUTION OF ALL
NEWS RELEASES AND OTHER PUBLIC INFORMATION DISCLOSURES WITH RESPECT TO THE STOCK
AGREEMENTS, THE LICENSE AGREEMENT AND ANY OF THE TRANSACTIONS CONTEMPLATED

 

12

--------------------------------------------------------------------------------


 


HEREBY AND THEREBY, AND NEITHER PARTY HERETO DIRECTLY OR INDIRECTLY THROUGH ITS
OFFICERS AND/OR DIRECTORS SHALL MAKE ANY FURTHER ANNOUNCEMENT, NEWS RELEASE OR
DISCLOSURE WITHOUT FIRST CONSULTING WITH THE OTHER PARTY HERETO EXCEPT (A) WITH
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, OR (B) TO THE EXTENT SUCH PARTY BELIEVES IN GOOD FAITH,
AFTER CONSULTATION WITH LEGAL COUNSEL, THAT SUCH ANNOUNCEMENT, RELEASE OR
DISCLOSURE IS REQUIRED BY LAW OR BY THE RULES OR REGULATIONS GOVERNING ANY
APPLICABLE SECURITIES EXCHANGE OR THE NASDAQ NATIONAL MARKET.

 


5.3                               HSR ACT. THE COMPANY AND PURCHASER SHALL
EQUALLY SHARE THE COST OF ALL APPLICABLE FILING FEES UNDER THE HSR ACT, TO THE
EXTENT APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, RELATING
TO THE ACQUISITION OF THE SHARES, AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY
AND BY THE RIGHTS AGREEMENT AND LICENSE AGREEMENT. EACH OF THE PARTIES HERETO
AGREES, SUBJECT TO COMPLIANCE WITH APPLICABLE LAW, TO FURNISH PROMPTLY TO EACH
OTHER PARTY HERETO SUCH NECESSARY INFORMATION AND REASONABLE ASSISTANCE AS SUCH
OTHER PARTY MAY REQUEST IN CONNECTION WITH ITS PREPARATION OF NECESSARY FILINGS
OR SUBMISSIONS TO ANY GOVERNMENTAL ENTITIES, INCLUDING, WITHOUT LIMITATION, ANY
FILING NECESSARY UNDER THE PROVISIONS OF THE HSR ACT. EACH PARTY HERETO SHALL
PROMPTLY INFORM EACH OTHER PARTY OF ANY MATERIAL COMMUNICATION FROM THE U.S.
FEDERAL TRADE COMMISSION OR ANY OTHER GOVERNMENTAL ENTITY REGARDING ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE STOCK AGREEMENTS OR THE LICENSE AGREEMENT. EACH
OF THE PURCHASER AND THE COMPANY AGREES NOT TO PARTICIPATE IN ANY MEETING(S)
WITH ANY GOVERNMENTAL ENTITY IN RESPECT OF ANY SUBMISSION, NOTIFICATION OR
INVESTIGATION UNDER ANY ANTITRUST AND TRADE LAWS UNLESS SUCH PARTY CONSULTS WITH
THE OTHER IN ADVANCE AND, TO THE EXTENT PERMITTED BY SUCH GOVERNMENTAL ENTITY,
GIVES SUCH PARTY OR THE OTHER PARTY’S COUNSEL A REASONABLE OPPORTUNITY TO ATTEND
AND PARTICIPATE AT SUCH MEETING(S).

 


5.4                               CONDUCT. PRIOR TO THE CLOSING DATE, NEITHER
THE PURCHASER NOR THE COMPANY SHALL TAKE ANY ACTION THAT WOULD MATERIALLY IMPAIR
PERFORMANCE OF THE LICENSE AGREEMENT BY EITHER PARTY.

 


5.5                               CONDUCT OF COMPANY BUSINESS PRIOR TO CLOSING.
EXCEPT AS CONTEMPLATED BY THIS AGREEMENT, AND WITHOUT LIMITING THE GENERALITY OF
SECTION 5.4 HEREOF, DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT TO THE
EARLIER OF (I) THE TERMINATION OF THIS AGREEMENT, OR (II) THE CLOSING DATE, EACH
OF THE COMPANY AND EACH SUBSIDIARY WILL:

 


5.5.1                     CONDUCT THEIR OPERATIONS, TAKEN AS A WHOLE, IN THE
ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST PRACTICE AND IN ACCORDANCE
WITH APPLICABLE LAW, AND WILL USE COMMERCIALLY REASONABLE EFFORTS CONSISTENT
WITH PAST PRACTICE AND POLICIES TO PRESERVE INTACT ITS BUSINESS ORGANIZATION;


 


5.5.2                     NOT TERMINATE, AMEND OR MODIFY ANY THIRD PARTY
AGREEMENTS (AS THAT TERM IS DEFINED IN THE LICENSE AGREEMENT); AND


 


5.5.3                     NOTIFY THE PURCHASER PROMPTLY, AND IN ANY EVENT PRIOR
TO THE CLOSING DATE, IN THE EVENT THAT ANY OF AUDREY JAKUBOWSKI, PH.D., SANJEEV
REDKAR, PH.D., MICHAEL MCCULLAR, PH.D., KARL METTINGER, M.D., PH.D. OR GIL FINE
CEASES TO BE AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY;


 

13

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Agreement, no provision of this
Agreement shall be interpreted to prevent the Company from adopting a
shareholder rights plan at any time in the sole discretion of the Company.

 


5.6                               FURTHER ASSURANCES. AT ANY TIME OR FROM TIME
TO TIME AFTER THE CLOSING, EACH PARTY SHALL EXECUTE AND DELIVER TO THE OTHER
PARTY OR PARTIES SUCH OTHER DOCUMENTS AND INSTRUMENTS, PROVIDE SUCH MATERIALS
AND INFORMATION AND TAKE SUCH OTHER ACTIONS AS EITHER PARTY MAY REASONABLY
REQUEST MORE EFFECTIVELY TO CARRY OUT THE PROVISIONS OF THE STOCK AGREEMENTS.

 


5.7                               STOCK AGREEMENTS AND LICENSE AGREEMENT. THE
PARTIES SHALL EXECUTE THE RIGHTS AGREEMENT AND THE LICENSE AGREEMENT
SIMULTANEOUSLY WITH THIS AGREEMENT AND SUCH AGREEMENTS SHALL ONLY BECOME
EFFECTIVE UPON THE CLOSING, EXCEPT AS OTHERWISE PROVIDED THEREIN.

 


5.8                               NASD LISTING. THE COMPANY SHALL MAKE ALL
REASONABLE EFFORTS TO COMPLY WITH ALL REQUIREMENTS OF THE NASD WITH RESPECT TO
THE ISSUANCE OF THE SHARES AND THE LISTING THEREOF ON THE NMS.

 


5.9                               STOCK CERTIFICATE. THE COMPANY SHALL DELIVER A
STOCK CERTIFICATE REPRESENTING THE SHARES, REGISTERED IN THE NAME OF THE
PURCHASER, WITHIN THREE (3) DAYS FOLLOWING THE CLOSING.

 


5.10                        OFFERING PROHIBITIONS. NEITHER THE COMPANY NOR ANY
PERSON ACTING ON ITS BEHALF OR AT ITS DIRECTION WILL IN THE FUTURE TAKE ANY
ACTION TO SELL, OFFER FOR SALE OR SOLICIT OFFERS TO BUY ANY SECURITIES OF THE
COMPANY THAT WOULD (I) BRING THE OFFER OR SALE OF THE SHARES AS CONTEMPLATED BY
THIS AGREEMENT WITHIN THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT IN A
MANNER THAT WOULD REQUIRE THE REGISTRATION OF THE SALE OF THE SHARES UNDER THE
SECURITIES ACT, OR (II) CAUSE THE OFFER OR SALE OF THE SHARES AS CONTEMPLATED BY
THIS AGREEMENT TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY SUCH THAT
THE COMPANY WOULD BE REQUIRED TO OBTAIN STOCKHOLDER APPROVAL PURSUANT TO THE
RULES AND REGULATIONS OF ANY EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH ANY
OF THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED.

 


SECTION 6


 


CONDITIONS TO CLOSING


 


6.1                               CONDITIONS TO THE PURCHASER’S OBLIGATION TO
ACQUIRE THE SHARES. THE OBLIGATION OF THE PURCHASER TO PURCHASE THE SHARES
HEREUNDER IS SUBJECT TO THE SATISFACTION, ON OR PRIOR TO THE CLOSING DATE, OF
THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED BY THE PURCHASER, IN THE
PURCHASER’S SOLE DISCRETION, TO THE EXTENT PERMITTED BY LAW:

 


6.1.1  COMPLIANCE WITH HSR ACT. AT THE TIME OF THE CLOSING, ALL WAITING PERIODS,
IF ANY, UNDER THE HSR ACT APPLICABLE TO THE ISSUANCE AND SALE OF THE SHARES
HEREUNDER AND THE LICENSE AGREEMENT SHALL HAVE EXPIRED OR BEEN TERMINATED AND NO
PRELIMINARY OR PERMANENT INJUNCTION OR OTHER ORDER BY ANY COURT OF COMPETENT
JURISDICTION PROHIBITING OR OTHERWISE RESTRAINING SUCH ACQUISITION SHALL BE IN
EFFECT.


 

14

--------------------------------------------------------------------------------


 


6.1.2           EXECUTION AND DELIVERY OF THE STOCK AGREEMENTS AND LICENSE
AGREEMENT. AN AUTHORIZED SIGNATORY OF THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED TO THE PURCHASER THE AGREEMENT, THE LICENSE AGREEMENT AND THE RIGHTS
AGREEMENT.


 


6.1.3           REPRESENTATIONS AND WARRANTIES TRUE. THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS WHEN MADE, AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF THEY HAD BEEN
MADE ON AND AS OF THE CLOSING DATE, EXCEPT FOR (I) THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE MADE AS OF SPECIFIC DATE OR AS OF THE DATE OF THIS
AGREEMENT, WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
DATE, AND (II) THOSE REPRESENTATIONS AND WARRANTIES WHICH ARE QUALIFIED BY
MATERIALITY, IN WHICH CASE EACH SUCH REPRESENTATION AND WARRANTY QUALIFIED BY
MATERIALITY SHALL BE TRUE AND CORRECT IN ALL RESPECTS. THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASER A CERTIFICATE TO SUCH EFFECT, EXECUTED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY AND DATED AS OF THE CLOSING DATE.


 


6.1.4           NO LITIGATION. NO LITIGATION, ORDER, WRIT, INJUNCTION, JUDGMENT,
DECREE OR OTHER CLAIM SHALL BE PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED THAT QUESTIONS THE VALIDITY OF THIS AGREEMENT OR THE RIGHT OF THE
COMPANY OR THE PURCHASER TO ENTER INTO THIS AGREEMENT OR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


6.1.5           COMPLIANCE. THE COMPANY WILL HAVE MATERIALLY PERFORMED AND
COMPLIED WITH EACH OF ITS AGREEMENTS, COVENANTS AND OBLIGATIONS CONTAINED IN
THIS AGREEMENT ON OR PRIOR TO THE CLOSING. THE COMPANY SHALL HAVE DELIVERED TO
THE PURCHASER A CERTIFICATE TO SUCH EFFECT, EXECUTED BY THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY AND DATED AS OF THE CLOSING DATE.


 


6.1.6           NO VIOLATION. NO STATUTE, RULE, REGULATION, ORDER, OR
INTERPRETATION SHALL HAVE BEEN ENACTED, ENTERED OR DEEMED APPLICABLE BY ANY
DOMESTIC OR FOREIGN GOVERNMENT OR GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR COURT
WHICH WOULD MAKE THE TRANSACTIONS CONTEMPLATED BY THE STOCK AGREEMENTS ILLEGAL.


 


6.1.7           DELIVERIES OF THE COMPANY. AT THE TIME OF THE CLOSING, THE
COMPANY SHALL DELIVER TO THE PURCHASER:


 

(I)                  A COPY OF THE CERTIFICATE OF INCORPORATION OF THE COMPANY,
CERTIFIED AS OF A DATE NOT MORE THAN FIVE DAYS PRIOR TO THE CLOSING DATE BY THE
SECRETARY OF STATE OF THE STATE OF DELAWARE,

 

(II)               A COPY OF THE BYLAWS OF THE COMPANY, CERTIFIED BY THE
SECRETARY OF THE COMPANY, AND

 

(III)            A COPY OF THOSE PORTIONS OF THE RESOLUTIONS OF THE COMPANY
BOARD AUTHORIZING THE SALE BY THE COMPANY OF THE SHARES AND THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, CERTIFIED BY THE SECRETARY OF THE
COMPANY.

 

15

--------------------------------------------------------------------------------


 


6.2                               CONDITIONS TO COMPANY’S OBLIGATION TO ISSUE
THE SHARES. THE COMPANY’S OBLIGATION TO SELL THE SHARES TO THE PURCHASER
HEREUNDER IS SUBJECT TO THE SATISFACTION, ON OR PRIOR TO THE CLOSING DATE, OF
THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED BY THE COMPANY, IN ITS SOLE
DISCRETION, TO THE EXTENT PERMITTED BY LAW:

 


6.2.1           COMPLIANCE WITH HSR ACT. AT THE TIME OF THE CLOSING, ALL WAITING
PERIODS, IF ANY, UNDER THE HSR ACT APPLICABLE TO THE ACQUISITION OF SUCH SHARES
HEREUNDER AND THE LICENSE AGREEMENT SHALL HAVE EXPIRED OR BEEN TERMINATED AND NO
PRELIMINARY OR PERMANENT INJUNCTION OR OTHER ORDER BY ANY COURT OF COMPETENT
JURISDICTION PROHIBITING OR OTHERWISE RESTRAINING SUCH ACQUISITION SHALL BE IN
EFFECT.


 


6.2.2           EXECUTION AND DELIVERY OF THE STOCK AGREEMENTS AND THE LICENSE
AGREEMENT. AN AUTHORIZED SIGNATORY OF THE PURCHASER SHALL HAVE EXECUTED AND
DELIVERED TO THE COMPANY THE AGREEMENT, THE LICENSE AGREEMENT AND THE RIGHTS
AGREEMENT.


 


6.2.3           REPRESENTATIONS AND WARRANTIES TRUE. THE REPRESENTATIONS AND
WARRANTIES MADE BY THE PURCHASER IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS WHEN MADE, AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF THEY HAD BEEN
MADE ON AND AS OF THE CLOSING DATE, EXCEPT FOR (I) THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE MADE AS OF SPECIFIC DATE OR AS OF THE DATE OF THIS
AGREEMENT, WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
DATE, AND (II) THOSE REPRESENTATIONS AND WARRANTIES WHICH ARE QUALIFIED BY
MATERIALITY, IN WHICH CASE EACH SUCH REPRESENTATION AND WARRANTY QUALIFIED BY
MATERIALITY SHALL BE TRUE AND CORRECT IN ALL RESPECTS. THE PURCHASER SHALL HAVE
DELIVERED TO THE COMPANY A CERTIFICATE TO SUCH EFFECT, EXECUTED BY THE CHIEF
EXECUTIVE OFFICER OF THE PURCHASER AND DATED AS OF THE CLOSING DATE.


 


6.2.4           NO VIOLATION. NO STATUTE, RULE, REGULATION, ORDER, OR
INTERPRETATION SHALL HAVE BEEN ENACTED, ENTERED OR DEEMED APPLICABLE BY ANY
DOMESTIC OR FOREIGN GOVERNMENT OR GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR COURT
WHICH WOULD MAKE THE TRANSACTIONS CONTEMPLATED BY THE STOCK AGREEMENTS ILLEGAL.


 


6.2.5           COMPLIANCE. THE PURCHASER WILL HAVE MATERIALLY PERFORMED AND
COMPLIED WITH EACH OF ITS AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS AGREEMENT
ON OR PRIOR TO THE CLOSING.


 


6.2.6           DELIVERIES OF THE PURCHASER. AT THE TIME OF THE CLOSING, THE
PURCHASER SHALL DELIVER TO THE COMPANY:


 

(I)                  PAYMENT IN FULL OF THE AGGREGATE PURCHASE PRICE, AND

 

(II)               A COPY OF THOSE PORTIONS OF THE RESOLUTIONS OF THE PURCHASER
BOARD OF DIRECTORS AUTHORIZING THE PURCHASE BY THE PURCHASER OF THE SHARES AND
THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, CERTIFIED BY THE
SECRETARY OF THE PURCHASER.

 

16

--------------------------------------------------------------------------------


 


SECTION 7


 


TERMINATION


 


7.1                               TERMINATION. THIS AGREEMENT MAY BE TERMINATED
PRIOR TO THE CLOSING DATE:

 

(I)             BY THE MUTUAL WRITTEN CONSENT OF THE PURCHASER AND THE COMPANY;

 

(II)          BY THE COMPANY IF (A) THE PURCHASER HAS BREACHED ANY
REPRESENTATION, WARRANTY OR AGREEMENT CONTAINED IN THIS AGREEMENT IN ANY
MATERIAL RESPECT SUCH THAT THE CONDITIONS TO CLOSING IN SECTION 6.2.3 OR
SECTION 6.2.5 WOULD NOT BE SATISFIED, AND SUCH BREACH REMAINS UNCURED FOR THIRTY
(30) DAYS AFTER WRITTEN NOTICE TO THE PURCHASER OF SUCH BREACH, OR (B) THE
CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE DECEMBER 31, 2004 (PROVIDED THAT
THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SECTION 7.1(II)(B) SHALL NOT BE
AVAILABLE TO THE COMPANY IF ITS ACTION OR FAILURE TO ACT HAS BEEN THE CAUSE OF
OR RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE SUCH DATE AND
SUCH ACTION OR FAILURE TO ACT CONSTITUTES A BREACH OF THIS AGREEMENT); OR

 

(III)       BY THE PURCHASER IF (A) THE COMPANY HAS BREACHED ANY REPRESENTATION,
WARRANTY OR AGREEMENT CONTAINED IN THIS AGREEMENT IN ANY MATERIAL RESPECT SUCH
THAT THE CONDITIONS TO CLOSING IN SECTION 6.1.3 OR SECTION 6.1.5 WOULD NOT BE
SATISFIED, AND SUCH BREACH REMAINS UNCURED FOR THIRTY (30) DAYS AFTER WRITTEN
NOTICE TO THE COMPANY OF SUCH BREACH, OR (B) THE CLOSING SHALL NOT HAVE OCCURRED
ON OR BEFORE DECEMBER 31, 2004 (PROVIDED THAT THE RIGHT TO TERMINATE THIS
AGREEMENT UNDER THIS SECTION 7.1(III)(B) SHALL NOT BE AVAILABLE TO THE PURCHASER
IF ITS ACTION OR FAILURE TO ACT HAS BEEN THE CAUSE OF OR RESULTED IN THE FAILURE
OF THE CLOSING TO OCCUR ON OR BEFORE SUCH DATE AND SUCH ACTION OR FAILURE TO ACT
CONSTITUTES A BREACH OF THIS AGREEMENT).

 


7.2                               EFFECT OF TERMINATION. THE RIGHT OF
TERMINATION UNDER SECTION 7.1 IS IN ADDITION TO ANY OTHER RIGHTS THE PURCHASER
OR THE COMPANY MAY HAVE UNDER THIS AGREEMENT, THE RIGHTS AGREEMENT, THE LICENSE
AGREEMENT OR OTHERWISE, AND THE EXERCISE OF A RIGHT OF TERMINATION WILL NOT BE
AN ELECTION OF REMEDIES AND WILL NOT PRECLUDE AN ACTION FOR BREACH OF THIS
AGREEMENT, THE RIGHTS AGREEMENT OR THE LICENSE AGREEMENT. IF THIS AGREEMENT IS
TERMINATED, ALL CONTINUING OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT WILL
TERMINATE EXCEPT THAT SECTIONS 5.1 (PUBLIC ANNOUNCEMENTS), 8.3 (GOVERNING LAW),
8.4 (SURVIVAL), 8.9 (EXPENSES), 8.14 (SUBMISSION TO JURISDICTION) AND 8.15
(WAIVER OF JURY TRIAL), 8.16 (OTHER REMEDIES) AND 8.17 (INJUNCTIVE RELIEF) WILL
SURVIVE INDEFINITELY UNLESS SOONER TERMINATED OR MODIFIED BY THE PARTIES IN
WRITING.

 


SECTION 8


 


MISCELLANEOUS


 


8.1                               ACCESS TO INFORMATION. NO INFORMATION OR
KNOWLEDGE OBTAINED IN ANY INVESTIGATION BY THE PURCHASER OR THE COMPANY SHALL
AFFECT OR BE DEEMED TO MODIFY ANY REPRESENTATION OR WARRANTY CONTAINED IN THE
STOCK AGREEMENTS.

 

17

--------------------------------------------------------------------------------


 


8.2                               WAIVERS AND AMENDMENTS. THIS AGREEMENT OR ANY
PROVISION HEREOF MAY BE AMENDED, WAIVED, DISCHARGED OR TERMINATED ONLY BY A
STATEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE
AMENDMENT, WAIVER, DISCHARGE OR TERMINATION IS SOUGHT.

 


8.3                               GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS BY THE INTERNAL LAWS OF THE STATE OF DELAWARE AS
APPLIED TO CONTRACTS ENTERED INTO SOLELY BETWEEN RESIDENTS OF, AND TO BE
PERFORMED ENTIRELY WITHIN, SUCH STATE, AND WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS OR CHOICE OF LAWS.

 


8.4                               SURVIVAL. THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS OF EACH OF THE COMPANY AND THE PURCHASER, RESPECTIVELY,
MADE IN THIS AGREEMENT SHALL SURVIVE THE CLOSING UNTIL THE SECOND ANNIVERSARY OF
THE CLOSING DATE, AND SHALL IN NO WAY BE AFFECTED BY ANY INVESTIGATION OF THE
SUBJECT MATTER THEREOF MADE BY OR ON BEHALF OF THE PURCHASER OR THE COMPANY.

 


8.5                               SUCCESSORS AND ASSIGNS. EXCEPT AS EXPRESSLY
PROVIDED OR CONTEMPLATED BY THIS AGREEMENT AND THE OTHER STOCK AGREEMENTS,
NEITHER THIS AGREEMENT NOR ANY RIGHT, OBLIGATION OR INTEREST HEREUNDER SHALL BE
ASSIGNED, EITHER IN WHOLE OR IN PART, BY ANY PARTY HERETO (OTHER THAN BY
OPERATION OF LAW) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES;
PROVIDED, THAT NOTHING HEREIN SHALL PREVENT OR LIMIT THE ABILITY OF THE
PURCHASER TO ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO AN
AFFILIATE. SUBJECT TO THE FOREGOING LIMITATIONS, THE PROVISIONS HEREOF SHALL
INURE TO THE BENEFIT OF, AND BE BINDING UPON AND ENFORCEABLE BY, THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 


8.6                               NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED
PERSONALLY OR BY OVERNIGHT COURIER OR MAILED BY FIRST CLASS MAIL, OR EXPRESS
MAIL, POSTAGE PREPAID, OR VIA FACSIMILE, ADDRESSED AS FOLLOWS:

 

If to the Purchaser:

 

MGI PHARMA, Inc.

5775 West Old Shakopee Road, Suite 100

Bloomington, MN  55437-3174

Attn:  William Brown, Executive Vice President and Chief Financial Officer

Telephone:  (952) 346-4700

Facsimile:  (952) 346-4800

 

With a copy to:

 

Dorsey & Whitney LLP

Suite 1500, 50 South Sixth Street

Minneapolis, MN  55402-1498

Attn:  Timothy S. Hearn, Esq.

Telephone:  (612) 340-2600

Facsimile:  (612) 340-2868

 

18

--------------------------------------------------------------------------------


 

Or to such other address (including electronic mail address) as the Purchaser
shall have furnished to the Company in writing or by electronic mail; or

 

If to the Company:

 

SuperGen, Inc.

4140 Dublin Road, Suite 200

Dublin, CA  94568

Attn:  Dr. James S.J. Manuso, President and Chief Executive Officer

Telephone:  (925) 560-0100

Facsimile:  (925) 551-5695

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304-1050

Attn: John V. Roos, Esq.

Telephone:  (650) 493-9300

Facsimile:  (650) 493-6811

 

Or to such other address (including electronic mail address) as the Company
shall have furnished to Purchaser in writing or by electronic mail. Notices that
are mailed by (i) first class mail shall be deemed received three (3) business
days after deposit in the mail and (ii) Express Mail or overnight courier shall
be deemed received one (1) business day after deposit in the mail or delivery to
such courier. In the event that the notice is sent by facsimile, notice shall be
deemed to have been received when sent and confirmed as to receipt.

 


8.7                               SEVERABILITY. IF ANY TERM, PROVISION, COVENANT
OR RESTRICTION OF THIS AGREEMENT SHALL BE HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY
WAY BE AFFECTED OR IMPAIRED THEREBY.

 


8.8                               EXPENSES. ALL FEES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES) INCURRED BY EITHER PARTY HERETO IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THE STOCK
AGREEMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, SHALL
BE THE SOLE AND EXCLUSIVE RESPONSIBILITY OF SUCH PARTY; PROVIDED, HOWEVER, THAT
THE PARTIES SHALL SHARE EQUALLY ALL FEES AND EXPENSES, OTHER THAN ATTORNEYS’ AND
ACCOUNTANTS’ FEES AND EXPENSES, INCURRED IN CONNECTION WITH THE PRE-MERGER
NOTIFICATION AND REPORT FORMS UNDER THE HSR ACT, TO THE EXTENT APPLICABLE TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


8.9                               TITLES AND SUBTITLES. THE TITLES AND SUBTITLES
USED IN THIS AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT CONSIDERED IN
CONSTRUING OR INTERPRETING THIS AGREEMENT.

 

19

--------------------------------------------------------------------------------


 


8.10                        CALIFORNIA CORPORATE SECURITIES LAW. THE SALE OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH
THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF
SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION
THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL UNLESS THE SALE OF SECURITIES
IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE
CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.

 


8.11                        COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.

 


8.12                        DELAYS OR OMISSIONS. NO DELAY OR OMISSION TO
EXERCISE ANY RIGHT, POWER OR REMEDY ACCRUING TO THE COMPANY OR TO THE PURCHASER
SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OF THE COMPANY OR THE PURCHASER,
NOR SHALL IT BE CONSTRUED TO BE A WAIVER OF ANY BREACH OR DEFAULT UNDER THE
STOCK AGREEMENTS, OR AN ACQUIESCENCE THEREIN OR IN ANY SIMILAR BREACH OR DEFAULT
THEREAFTER OCCURRING; NOR SHALL ANY DELAY OR OMISSION TO EXERCISE ANY RIGHT,
POWER OR REMEDY OR ANY WAIVER OF ANY SINGLE BREACH OR DEFAULT BE DEEMED A WAIVER
OF ANY OTHER RIGHT, POWER OR REMEDY OR BREACH OR DEFAULT THERETOFORE OR
THEREAFTER OCCURRING. ALL REMEDIES, UNDER THE STOCK AGREEMENTS, OR BY LAW
OTHERWISE AFFORDED TO THE COMPANY OR THE PURCHASER, SHALL BE CUMULATIVE AND NOT
ALTERNATIVE.

 


8.13                        SUBMISSION TO JURISDICTION. EACH OF PARTIES
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT HEREOF
BROUGHT BY THE OTHER PARTY HERETO OR ITS SUCCESSORS OR ASSIGNS SHALL BE BROUGHT
AND DETERMINED IN THE CHANCERY OR OTHER COURTS OF THE STATE OF DELAWARE, AND
EACH OF PARTIES HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.

 


8.14                        WAIVER OF JURY TRIAL. EACH PURCHASER AND THE COMPANY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF PURCHASER AND THE COMPANY  IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 


8.15                        OTHER REMEDIES. EXCEPT AS OTHERWISE PROVIDED HEREIN,
ANY AND ALL REMEDIES HEREIN EXPRESSLY CONFERRED UPON A PARTY WILL BE DEEMED
CUMULATIVE WITH AND NOT EXCLUSIVE OF ANY OTHER REMEDY CONFERRED HEREBY, OR BY
LAW OR EQUITY UPON SUCH PARTY, AND THE EXERCISE BY A PARTY OF ANY ONE REMEDY
WILL NOT PRECLUDE THE EXERCISE OF ANY OTHER REMEDY.

 


8.16                        INJUNCTIVE RELIEF. THE PARTIES HERETO AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THE
STOCK AGREEMENTS WERE NOT PERFORMED IN ACCORDANCE WITH


 

20

--------------------------------------------------------------------------------


 


THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. THE PARTIES ACCORDINGLY AGREE
THAT INJUNCTIVE RELIEF ENFORCING THE TERMS OF THE STOCK AGREEMENTS IS
APPROPRIATE.

 


8.17                        ENTIRE AGREEMENT. THIS AGREEMENT, TOGETHER WITH ALL
THE EXHIBITS HERETO, THE RIGHTS AGREEMENT AND THE LICENSE AGREEMENT, CONSTITUTE
THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF, AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS
AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR
WRITTEN, OF THE PARTIES WITH RESPECT THERETO, INCLUDING ANY TERM SHEET.

 

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Company have caused this Agreement to
be duly executed as of the date and year first above written.

 

 

 

SUPERGEN, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ JAMES S.J. MANUSO

 

 

Name: James S.J. Manuso

 

 

Title: Chairman, President & CEO

 

 

 

 

 

MGI PHARMA, INC.

 

a Minnesota corporation

 

 

 

 

 

By:

/s/ LEON O. MOULDER JR.

 

 

Name: Leon O. Moulder Jr.

 

 

Title: President & CEO

 

 

[Signature Page to Purchase Agreement]

 

22

--------------------------------------------------------------------------------


 

EXHIBITS

 

A.

 

Form of License Agreement

 

 

B.

 

Form of Investor Rights Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF INVESTOR RIGHTS AGREEMENT

 

2

--------------------------------------------------------------------------------

 